Citation Nr: 1130668	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected bilateral pes planus with tendency to hammer toe formation.

2.  Entitlement to service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1953 to January 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 10 percent for service-connected bilateral pes planus with tendency to hammer toe formation and entitlement to service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  First, the Board notes that in a November 2004 letter, the Veteran indicated he is in receipt of Social Security benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran asserts his bilateral pes planus is more severe than what is represented by a 10 percent rating.  The record reflects that the Veteran's most recent VA examination for his bilateral foot disability was conducted in January 2009, more than two years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Veteran is also seeking entitlement to service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus.  The Veteran was afforded a VA examination in January 2010.  The examiner opined that the Veteran's degenerative disc disease is less likely as not caused by or a result of his service-connected pes planus.  The Board finds this opinion to be inadequate.

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The January 2010 examiner did not offer an opinion regarding whether the Veteran's bilateral pes planus aggravates his degenerative disc disease.  The Board finds that a remand is necessary to obtain this opinion.  Furthermore, the Court has found that a medical opinion that contains only data and conclusions should be accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The January 2010 examiner did not offer further rationale for the opinion provided other than stating clinical experience and that the medical records were reviewed.  Therefore, the Board finds an addendum opinion is necessary to provide further rationale.

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the back disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Finally, all updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Social Security Administration to furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  

If no further records are available, properly document a negative response in the file.  

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination to determine the current severity of his bilateral pes planus with tendency to hammer toe formation.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

X-rays should be taken to determine if the Veteran suffers from arthritic changes to the bilateral feet.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5276.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

4.  Obtain an addendum opinion to the January 2010 VA spine examination.  If necessary, afford the Veteran a VA examination for degenerative disc disease of the lumbar spine.  

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  

The examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  any currently diagnosed lumbar spine disorder is causally or etiologically related to the Veteran's military service; or 

b)  whether any currently diagnosed lumbar spine disorder is proximately due to or aggravated by his service-connected bilateral pes planus.  A medically based explanation to support each opinion is required. 

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


